Exhibit 10.27

 

FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this "First
Amendment") is made and entered into this 11th day of November, 2010 (the "First
Amendment Date") by and between CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP, a
Michigan limited partnership, having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 ("Seller") and DTN DEVELOPMENT
GROUP, INC., a Michigan corporation, having a principal address at 2502 Lake
Lansing Road, Suite C, Lansing, Michigan 48912-3661 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated October 18, 2010 (the "Contract"), for certain real
property situated in the County of Ingham, State of Michigan, known as Carriage
Hill Apartments and more specifically described in the Contract (the
"Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend the Contract and
ratify the Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

1.                  Feasibility Period.  Section 3.1 of the Contract is hereby
deleted in its entirety and replaced with the following:

"3.1      Feasibility Period.  Subject to the terms of Sections 3.3 and 3.4 and
the rights of Tenants under the Leases, from the Effective Date to and including
November 22, 2010 (the "Feasibility Period"), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
"Consultants") shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations  of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser's intended use thereof (collectively, the
"Inspections")."

2.                  Objection Deadline.  The first sentence of Section 4.3 shall
be deleted in its entirety and replaced with the following:

" On or before Wednesday, November 17, 2010 (the "Objection Deadline"),
Purchaser shall give written notice (the "Objection Notice") to the attorneys
for Seller of any matter set forth in the Title Documents and the Survey to
which Purchaser objects (the "Objections").

3.                  Response Deadline.  The third sentence of Section 4.3 shall
be deleted in its entirety and replaced with the following:

"On or before Friday, November 19, 2010 (the "Response Deadline"), Seller may,
in Seller's sole discretion, give Purchaser notice (the "Response Notice") of
those Objections which Seller is willing to cure, if any."

4.                  General Provisions.  The following provisions shall apply
with respect to this First Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller.

(b)               Capitalized terms not defined herein shall have the same
meaning as set forth in the Contract.

(c)                In the event of any conflict between the Contract and this
First Amendment, the terms and conditions of this First Amendment shall control.

(d)               This First Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.

[remainder of this page intentionally left blank]

 


            NOW, THEREFORE, the parties hereto have executed this First
Amendment as of the First Amendment Date.

 

 

Seller:

 

 

CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:       CARRIAGE APX, INC.,

            a Michigan corporation,

            its general partner

 

 

            By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 


Purchaser:

 

DTN DEVELOPMENT GROUP, INC.,

a Michigan corporation

 

 

By:  /s/Iqbal Singh Uppal

Name:  Iqbal Singh Uppal

Title:  President

 

 